DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 6/22/2022, by adding the limitation “wherein a crisis management plan associated with the specified facility or site is displayed from a server-end of the system upon activation of the alert about the emergency event, the crisis management plan including a map of the selected facility or site displaying an evacuation route and/or assembly route, wherein the control system provides real-time updates to the users for the specified facility or site while the alert is activated” to independent claim 1 placed the claims in a better condition for allowance but still not allowable.  However, further amendments were needed and requested by examiner to place the claims in condition for allowance.  The examiner’s amendment to the claims overcome the rejections set forth in the Final Office Action dated 03/30/2022.  	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirby Drake (Reg. No. 55126) on 7/18/2022.
[Begin Audit]
IN THE CLAIMS:
Claims 1, 6 and 6-8 have been amended as follows:

(Currently Amended)  An emergency reporting system comprising:
a control system configured to communicate with one or more handheld mobile devices over a wireless communication interface to provide real-time updating and assessment of an emergency event occurring at a specified facility or site, the control system comprising an emergency responder reporting component, a map updater, a device position determiner, an emergency trigger, and a real-time update generator; and
a memory device comprising at least one database coupled to the control system, wherein the at least one database stores real-time maps and locations of the specified facility or site, evacuation plans and maps of the specified facility or site, and crisis management plans for retrieval by the control system upon occurrence of the emergency event,
wherein users associated with the one or more handheld mobile devices check into the emergency reporting system, and upon checking into the emergency reporting system and being confirmed to be associated with the specified facility or site, the users report the emergency event, and users logged into the emergency system and confirmed to be associated with the specified facility or site receive an alert about the emergency event through the emergency reporting system,
wherein a crisis management plan associated with the specified facility or site is displayed from a server-end of the system upon activation of the alert about the emergency event, the crisis management plan including a map of the selected facility or site displaying an evacuation route and/or assembly route, 
wherein the control system provides real-time updates to the users for the specified facility or site while the alert is activated, and
wherein the users check into the emergency reporting system using a unique quick response (QR) code or personal identification number (PIN) and the users associated with the specified facility or site must be checked into the control system to transmit the alert.
(Canceled).
(Currently Amended) An emergency reporting system comprising:
a control system configured to communicate with one or more handheld mobile devices over a wireless communication interface to provide real-time updating and assessment of an emergency event occurring at a specified facility or site, the control system comprising an emergency responder reporting component, a map updater, a device position determiner, an emergency trigger, and a real-time update generator; and
a memory device comprising at least one database coupled to the control system, wherein the at least one database stores real-time maps and locations of the specified facility or site, evacuation plans and maps of the specified facility or site, and crisis management plans for retrieval by the control system upon occurrence of the emergency event,
wherein users associated with the one or more handheld mobile devices check into the emergency reporting system, and upon checking into the emergency reporting system and being confirmed to be associated with the specified facility or site, the users report the emergency event, and users logged into the emergency system and confirmed to be associated with the specified facility or site receive an alert about the emergency event through the emergency reporting system,
wherein a crisis management plan associated with the specified facility or site is displayed from a server-end of the system upon activation of the alert about the emergency event, the crisis management plan including a map of the selected facility or site displaying an evacuation route and/or assembly route, 
wherein the control system provides real-time updates to the users for the specified facility or site while the alert is activated, and

(Canceled).
(Canceled).
(Previously Presented) The emergency reporting system of claim 1, wherein the specified facility or site includes the facility or site and area within a predefined vicinity of the facility or site.
(Previously Presented) The emergency reporting system of claim 1 further comprising:
a location determining agent associated with the specified facility or site that discloses the locations of the one or more handheld mobile devices of the users to the one or more emergency responders in real-time after the alert is activated.
(Previously Presented) The emergency reporting system of claim 1, wherein the control system activates a sound alert at the specified facility or site when the alert is activated.
Allowable Subject Matter
Claims 1, 3 and 6-8 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Musgrove (US 2018/0235015) teaches the concepts of 
a control system configured to communicate (Par. 47, “Processor 302, Par. 81, “PCRF 724) with one or more handheld mobile devices over a wireless communication interface (FIG. 4, Par. 2, “The WEA system is a public safety system that allows geographically targeted alerts to be communicated via mobile network connections to WEA-enabled devices. WEA messages may include . . .  weather-related alerts, or public safety emergencies”. Par. 7, 39, 40, “causing the display to render an alert indication based at least on the WEA message”), “determining that a location of device 102 is within the geographic area indicated by WEA message 202”), an emergency trigger (Musgrove, Par. 3, 36 and 38, “communicating WEAs to devices 102 through wireless access point 106); and at least one database coupled to the control system (Par. 57, “databases storing a location”), wherein the at least one database stores evacuation plans (Par. 2, “WEA messages may include . . . “evacuation orders”). Another close prior, Gersten (US 20180053394) discloses a map updater, a real-time update generator (Par. 39);  a real-time maps and locations of the specified facility or site (Par. 39, “geolocation information along with mapping data to determine and display an approximate location of the gunshot relative to the user and provide graphical direction to the user of possible "safe" or shelter locations to escape to from the”), evacuation plans and maps of the specified facility or site, and crisis management plans for retrieval by the control system upon occurrence of the emergency event (FIG. 5, 7, 17, and Par. 146, 147 and 77, “the path 602 generated may be generated such that it shields the user from direct line-of-sight with the dangerous event. For example, the path 602 may place structures (e.g. structure 604) between the dangerous event 262 and the user. In other embodiments, the path 602 may replicate, or may be based in part upon, a premade evacuation plan”).  Examiner also recognizes that the emergency system includes a tangible control system, described in paragraph 23 of the specification and depicted in figure 2 as a computer or firmware or server or device that includes one or more components e.g.., a wireless communication interface which is also a hardware component for providing wireless communication interface. The control system is also depicted in figure 1 that illustrates its connection to the database. Examiner also recognizes that the memory device a device that stores database and it stores real time maps and connected to the control system, as depicted in figure 1 and described in the specification in paragraph 5 and 21
While the prior art teaches the fundamental features of emergency detecting and reporting, the prior art does not disclose or fairly suggest the detailed specifics of how specifically the report is verified and how users are registered and how the facility is specific structures that require maps such as a building.  
Specifically the prior art does not disclose or fairly suggest the limitations: "a memory device comprising at least one database coupled to the control system, wherein the at least one database stores real-time maps and locations of the specified facility or site, evacuation plans and maps of the specified facility or site, and crisis management plans for retrieval by the control system upon occurrence of the emergency event, wherein users associated with the one or more handheld mobile devices check into the emergency reporting system, and upon checking into the emergency reporting system and being confirmed to be associated with the specified facility or site, the users report the emergency event, and users logged into the emergency system and confirmed to be associated with the specified facility or site receive an alert about the emergency event through the emergency reporting system, wherein a crisis management plan associated with the specified facility or site is displayed from a server-end of the system upon activation of the alert about the emergency event, the crisis management plan including a map of the selected facility or site displaying an evacuation route and/or assembly route, wherein the control system provides real-time updates to the users for the specified facility or site while the alert is activated, and wherein the users check into the emergency reporting system using a unique quick response (QR) code or personal identification number (PIN) and the users associated with the specified facility or site must be checked into the control system to transmit the alert”, along with other limitations of the independent claim 1 and the limitation, “a memory device comprising at least one database coupled to the control system, wherein the at least one database stores real-time maps and locations of the specified facility or site, evacuation plans and maps of the specified facility or site, and crisis management plans for retrieval by the control system upon occurrence of the emergency event,
wherein users associated with the one or more handheld mobile devices check into the emergency reporting system, and upon checking into the emergency reporting system and being confirmed to be associated with the specified facility or site, the users report the emergency event, and users logged into the emergency system and confirmed to be associated with the specified facility or site receive an alert about the emergency event through the emergency reporting system,
wherein a crisis management plan associated with the specified facility or site is displayed from a server-end of the system upon activation of the alert about the emergency event, the crisis management plan including a map of the selected facility or site displaying an evacuation route and/or assembly route, wherein the control system provides real-time updates to the users for the specified facility or site while the alert is activated, and  wherein when the users report the emergency event, the users provide documentary proof of the emergency event” along with other limitations of claim 3.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644